DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species C reading on claims 4-9 and 15-19 in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of each of the designated inventions is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. ‘Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden”.  This is not found persuasive because the Species A – Species D are not obvious variant. There would be a search burden to examine these different species. Therefore, applicant’s argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 10-14 and 20 have been considered withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “a lifting mechanism in claims 6-7 which is invoked 112 6th paragraph. Figure 10 shows the structure of the lifting mechanism 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the listing mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “a lifting mechanism”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al. (8,497,644) in view of Kim (KR20110014331A).
Regarding claim 4, Eom discloses a method for controlling a refrigerator (1), the method comprising: 
applying, by one or more motors (51) of the refrigerator (1), force to open a second drawer (the second drawer 19) of the refrigerator (1; see figure 2); 
applying, by the one or more motors (51) of the refrigerator (1), force to open a first drawer (the first drawer 17) of the refrigerator when the second drawer (19) is opened (see figure 1), the second drawer (19) being positioned lower than the first drawer (17; see figure 1). 
However, Eom fails to discloses a step that after the first drawer moves to be opened by a particular distance while the second drawer is open, restraining the first drawer from opening further than the particular distance.
Kim teaches multistage drawers comprising a control system which controls after a first drawer (220) moves to be opened by a particular distance while the second drawer is open (320), restraining the first drawer from opening further than the particular distance (see paragraphs 1-3 on page 11 and see figures 6, 11-12). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the refrigerator of Eom to incorporate the claimed control of relationship between the first and second drawer as taught by Kim in order to provide the flexibility control for multiple drawers.
Regarding claim 5, Eom as modified discloses restraining the first drawer (17) from further opening includes engaging the first drawer (17) such that the first draw (17) is allowed to move in a closing direction but not allowed to move in an opening direction beyond the particular distance (see figure 11 of Kim).
Regarding claim 8, Eom as modified discloses the method further comprising: outputting, after restraining the first drawer (17) from further opening beyond the particular distance, an indication that the first drawer (17) is being restrained from opening beyond the particular distance (see figure 11 of Kim).
Regarding claim 9, Eom as modified discloses the method further comprising: after the restraining the first drawer (17) from further opening beyond the particular distance, applying force to close the second drawer (19; see figure 11 of Kim).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazi et al. (2017/0362864).
Regarding claim 15, Fazi discloses a refrigerator (10), comprising: 
a cabinet in which a storage space is formed (see figure 1); 
a first drawer (18a) that moves to open and close a first opening of the storage space (see figure 1); 
a second drawer (18b) that is provided below the first drawer (18a) and moves to open and close a second opening of the storage space (see figure 1); and 
a first drawer restraint latch (22) provided in the storage space (see figure 2), the first drawer restraint latch (22) selectively restraining the first drawer (18a) based on whether the second drawer (18b) is opened or closed (it would have been obvious to one having ordinary skill in the art that the refrigerator of Fazi is capable of enabling a user to manually, selectively restraining the first drawer based on whether the second drawer is opened or closed; see figures 1-2), 
wherein the first drawer restraint latch (22) engages the first drawer (18a) to prevent the first drawer (18a) from further opening when the second drawer is opened (it would have been obvious to one having ordinary skill in the art that the refrigerator of Fazi is capable of enabling a user to manually operate the first latch 22 to engage the first drawer to prevent the first drawer from further opening when the second drawer is opened; see figures 1-2).
Regarding claim 16, Fazi discloses when the first drawer (18a) is opened by a particular distance (the refrigerator of Fazi is capable of being opened by a particular distance by a user), the first drawer restraint latch (22) engages the first drawer (18a) to prevent the first drawer (18a) from opening beyond the particular distance (the latch 22 of Fazi is capable of preventing the drawer from opening beyond the particular distance).

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The best references Eom or Fazi does not disclose the claimed lifting mechanism and claimed operation relationship between the drawers and lifting mechanic which extending feature between the first and second position as recited in claims 6-7 and 19; the claimed operation relationship between a motor and the first drawer restraint latch as required in claim 17; and the claimed operation relationship between a motor and the second drawer restraint latch required in claims 18. 
Though Subrahmanya et al. (10,932,568, cited in the IDS) and Kim et al. (2006/0207283, cited in the IDS) teach a lift mechanism, they fail to teach the claimed operation relationship between the drawers and the lifting mechanism. Therefore, there is no further teachings or motivation to modify the refrigerator of Eom or Fazi in order to arrive the claim invention. Thus, claims 6-7 and 17-19 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763